DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end of the repair portion passing through the suture anchoring member as in claim 4 and the first end of the repair portion passes through the suture anchoring member as in claim 15 must be shown or the features canceled from the claims. Note that the second end of the repair portion is shown wrapped around the suture anchoring member rather than through the suture anchoring member.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: suture anchoring member in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and -equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 1 – “repair potion” should be “repair portion”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 as being anticipated by Sullivan (US 9107653 B2).
Regarding Claim 1, Sullivan discloses a suture anchor construct (100, figure 2) comprising: a bone anchor (10, figure 2) including a suture anchoring member (20, figure 2 in light of 112(f) interpretation, this is same structure as that which is disclosed in the instant application, for example 24 in figure 2), the bone anchor defining a cavity (16a and 17a, figure 1) and a longitudinal passage (19, figure 2) extending from a trailing end of the bone anchor (13, figure 2) at least partially therethrough to the cavity, the suture anchoring member (20) located in the cavity (16a and 17a, figure 1); and a suture (30, figure 2) coupled to the suture anchoring member (20; see figure 2-35) and including a tensioning portion (32, figure 5), a repair portion (portion of suture through tissue 50 extending from knot 31, see figure 3), and an intermediate portion (portion of suture between tensioning portion and repair portion), the intermediate portion forming a suture loop extending along the longitudinal passage (see figure 4).


Regarding Claim 2, Sullivan discloses the suture anchor construct of claim 1, wherein the tension portion or the repair portion (see figure 3, portion of suture through tissue 50 extending from knot 31) extend from the suture anchoring member through the longitudinal passage (19; see figure 3-5, where repair portion of suture 30 is extending from the suture anchoring member).
Regarding Claim 3, Sullivan discloses the suture anchor construct of claim 1, wherein the repair portion (portion of suture through tissue 50 extending from knot 31, see figure 3) of the suture includes one or more protuberances (39, figure 43).
Regarding Claim 4, Sullivan discloses the suture anchor construct of claim 1 wherein a second end of the repair portion passes through the suture anchoring member (see figure 1 - where the suture anchoring member (post 20) defines an openchannel on either side. Suture 30 passes through the open channel of the suture anchoring member).
Regarding Claim 5, Sullivan discloses the suture anchor construct of claim 1, further comprising a snare (44, figure 2) passing through a first radial passage (17, figure 1 and 2) and the suture loop (see figure 3 and 4), the snare defining a snare loop sized to allow a portion of the repair portion to pass through the snare loop (column 5, lines 33-36).
Regarding Claim 6, Sullivan discloses the suture anchor construct of claim 1, wherein the intermediate portion (33, figure 5 – inner splice portion) is a constriction construct that couples the tensioning portion and the repair portion (see figure 5 – the intermediate portion being part of the splice 33 is a constriction construct).
Regarding Claim 7, Sullivan discloses the suture anchor construct of claim 1, wherein the repair potion includes a knot (31, figure 4) configured to prevent the repair portion from being drawn further around the suture anchoring member during or after tensioning of at least one of the tensioning portion and the repair portion.
Regarding Claim 8, Sullivan discloses the suture anchor construct of claim 1, further comprising: a first radial passage (17, figure 1); and a second radial passage (16, figure 1), the suture anchoring member (20, figure 1) located proximate the second radial passage, the first and second radial passages extending through the bone anchor (see figure 1).
	Regarding Claim 9, Sullivan discloses the suture anchor construct of claim 8, wherein a portion of the repair portion passes through the first or second radial passage (see figure 3-5 where the repair portion extends through the entirety of the longitudinal passage 19, therefore, it further passes through the first (17) and second (16) radial passages).
Regarding Claim 10, Sullivan discloses the suture anchor construct of claim 8, further comprising a snare (44, figure 2) passing through the first radial passage (17, figure 1) and the suture loop (see figure 3-4), the snare defining a snare loop sized to allow a portion of the repair portion to pass through the snare loop (column 5, lines 33-36).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 9107653 B2) in view of Pamichev et.al (US 10426456 B2).
Regarding Claim 11, Sullivan discloses a suture anchor construct (100, figure 2) comprising: a bone anchor (10, figure 2) including a suture anchoring member (20, figure 2 in light of 112(f) interpretation, this is same structure as that which is disclosed in the instant application, for example 24 in figure 2), a second radial passage extending through the bone anchor (16a, 17a, figure 1), the suture anchoring member (20) located in the second radial passage (figure 1), a longitudinal passage (19, figure 2), a suture (30, figure 2) including a tensioning portion (32; see figure 5), a repair portion (for example portion of suture through tissue 50 extending from knot 31, see figure 3), and an intermediate portion (see figure 5, portion of suture between tensioning portion and repair portion) located in between the tensioning portion and the repair portion, the repair portion extending from the suture anchoring member, and the intermediate portion forming a suture loop extending along the longitudinal passage (see figure 4), and a snare (44, figure 2).
Sullivan fails to disclose a first radial passage located proximate a trailing end of the bone anchor, such that the second radial passage is located between the first radial passage and a leading end of the bone anchor, and the first radial passage extending through the bone anchor.
However, Pamichev et. al teaches in the same field of endeavor, a suture anchor construct (see figure 35) where the anchor includes a first radial passage (175, figure 35) located proximate a trailing end of the bone anchor, a second radial passage (80, figure 21) locate in between the first radial passage and a leading end of the bone anchor, and the first and second radial passages extending through the bone anchor. In Pamichev, the first radial passage 175 is to mate with inserter 20 which allows the user to insert the anchor into the bone (column 13, lines 26-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bone anchor of Sullivan to have a second passage proximate the trailing end of the bone anchor as taught by Pamichev et. al in order to allow for the mating with an inserter for bone anchor insertion. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of enhancing  insertion of the anchor to the bone. 
With the modification of the radial passages, the snare of Sullivan will pass through the first radial passage and the suture loop in the same way it passes through the second radial passage since it will pass through all the radial passages that intersect the longitudinal passage, as seen in Sullivan figures 4 and 5. 
Regarding Claim 12, Sullivan discloses the suture anchor construct of claim 11, wherein the snare (44, figure 2) defines a snare loop sized to allow a second end of the repair portion (see figure 4) to pass through the snare loop (column 5, lines 33-36).
Regarding Claim 13, Sullivan discloses the suture anchor construct of claim 11, wherein the repair portion (see figure 3, portion of suture through tissue 50 extending from knot 31) of the suture includes one or more knots (31, figure 4).
Regarding Claim 14, Sullivan discloses the suture anchor construct of claim 11, wherein the first end of the repair portion (see figure 3, portion of suture through tissue 50 extending from knot 31) is wrapped around the suture anchoring member (20; column 4, lines 20-22).
Regarding Claim 15, Sullivan discloses the suture anchor construct of claim 11, wherein the first end of the repair portion (see figure 3, portion of suture through tissue 50 extending from knot 31) passes through the suture anchoring member (see figure 1 - where the suture anchoring member (post 20) defines a channel on either side. Suture 30 passes through the channel of the suture anchoring member).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONIKA ALAM/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771